Citation Nr: 1541598	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  08-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty as a medical corpsman and later as a commissioned officer in the United States Navy from March 1980 to February 2001.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 RO rating decision of the St. Petersburg, Florida, VA Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for chronic obstructive sleep apnea.    

For the reasons discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran's service treatment records do not show a diagnosis of, or treatment for chronic obstructive sleep apnea during active duty.  He was honorably separated from military service in February 2001, after a naval career lasting over 20 years.  Post-service medical records show that he was first diagnosed with chronic obstructive sleep apnea in May 2004, following a clinical sleep study.  He filed his claim for VA compensation for this disability in November 2006.

In a June 2014 appellate decision, the Board denied the Veteran's claim of entitlement to service connection for chronic obstructive sleep apnea.  In denying the claim, the Board relied upon the July 2012 nexus opinion of a VA physician, who determined that it was less likely than not that the Veteran's chronic obstructive sleep apnea was incurred in military service and more likely than not due to the natural process of aging and his increasing body mass index.  The Veteran appealed the June 2014 Board decision to the United States Court of Appeals for Veterans' Claims (Court).  

In May 2015, the Court granted a joint motion of the appellant and the Secretary of VA to vacate the June 2014 Board decision denying service connection for chronic obstructive sleep apnea.  The parties to the joint motion determined that the Board did not provide sufficient reasons and bases for finding the nexus opinion obtained from the June 2012 VA examination was adequate.  Reference was made the opining physician failure to discuss the Veteran's history of a deviated nasal septum as noted in his service treatment records, notwithstanding that the opining VA physician acknowledged in his opinion that "[d]efinite risk factors for [chronic obstructive sleep apnea] include. . . craniofacial abnormalities[.]"  Accordingly, in May 2015, the Court remanded the case to the Board for adjudication de novo, consistent with the parties' joint motion.  

In view of the evidentiary deficit discussed above, the Board finds that the appropriate remedy is to REMAND the matter to the RO/AOJ for additional evidentiary development before subjecting it to appellate review.  The Veteran should be scheduled for a new medical examination by the appropriate VA clinician.  After examining the Veteran and considering the evidence of record, the VA clinician should present a nexus opinion, based on this review and supported by a full discussion of the facts and a detailed clinical rationale, as to the likelihood that the Veteran's currently diagnosed chronic obstructive sleep apnea was related to his long period of active service.

In view of the foregoing discussion, the case is REMANDED to the RO/AOJ for the following action:

1.  The RO/AOJ should undertake the appropriate development to obtain any outstanding private and/or government medical records pertinent to the matter on appeal regarding the Veteran's claim of entitlement to VA compensation for chronic obstructive sleep apnea. 

2.  Thereafter, the Veteran should be scheduled for a VA medical examination, to be conducted by an appropriate clinician with sufficient expertise, to address the claim of entitlement to service connection for chronic obstructive sleep apnea.

All pertinent evidence in the claims file must be made available and reviewed by the VA clinician assigned to examine the Veteran. 

The evidence to be considered by the examining clinician must include, but is not limited to, the following:

(a.)  The Veteran's account regarding his history of recurrent snoring during active duty.

(b.)  The Veteran's service treatment records noting his increasing body mass index as he aged during the course of his two-decade career in the United States Navy.

(c.)  The Veteran's service outpatient treatment notes, dated in August 1982 and May 1982, and his June 1982 flight physical examination report, which note the presence of a dislocation and deviation of his nasal septum to the left.

(d.)  The November 2008 written statement of the Veteran's fellow serviceman, Dr. R.L.S., who reported personally hearing the Veteran's recurrent snoring episodes while quartered with him during officer indoctrination school in November - December 1989, and who averred in his capacity as a naval oral and maxillofacial surgeon that he could detect periods of apnea during these snoring episodes.

The VA clinician should then provide a nexus opinion, predicated on his/her examination of the Veteran and review of the pertinent record, including the evidence discussed above, as to whether it is as likely as not (i.e., a 50 percent or greater probability) that the Veteran's chronic obstructive sleep apnea is etiologically related to his period of over two decades of active naval service.  For purposes of rendering this opinion, the opining clinician should assume as true that the Veteran had recurrent snoring episodes during active duty.  

The requested opinion must include a detailed supportive rationale and explanation.  If the opining clinician is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the clinician arrived at this conclusion.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, and after ensuring that the development undertaken is in substantial compliance with the instructions in this REMAND, the Veteran's claim of entitlement to service connection for chronic obstructive sleep apnea should be adjudicated on the merits following review of all relevant evidence associated with the claims file.    

If the maximum benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After providing an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made, 
and his failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  He has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the Court be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

